

EXHIBIT 10.34


STERIS CORPORATION
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT FOR NONEMPLOYEE DIRECTORS
This Agreement is between STERIS Corporation ("STERIS") and _______________
("Optionee"), with respect to the grant of a Nonqualified Stock Option by STERIS
to Optionee pursuant to the STERIS Corporation 2006 Long-Term Equity Incentive
Plan, as Amended and Restated Effective July 28, 2011, and as further amended
from time to time (the "Plan"). (Capitalized terms used in this Agreement and
not otherwise defined have the meanings assigned to them in the Plan.)
1.    Grant of Option.  STERIS hereby grants to Optionee, as of __________ __,
20__ (“Date of Grant”), an option (the "Option") to purchase all or any number
of an aggregate of __________ STERIS Common Shares, at an exercise price of
$_______ per share upon and subject to the terms of this Agreement and the Plan.
The Option is granted as additional consideration for services to be rendered by
Optionee as a Director of STERIS during the period commencing on
____________________ and continuing through the date of the Annual Meeting of
the shareholders of STERIS to be held in 20__.
2.    Documents Delivered with Agreement.  STERIS has delivered or made
available to the Optionee, along with this Agreement, the following documents:
(a) a copy of STERIS’s Policy Prohibiting the Improper Use of Material
Non-Public Information (the “Policy”); (b) the Plan and its related Prospectus;
(c) two copies of an acknowledgment form (the “Acknowledgment Form”); and (d)
STERIS’s most recent Annual Report to Shareholders and Form 10-K filed with the
U.S. Securities and Exchange Commission. Acceptance and compliance with these
documents is a condition of the effectiveness of this grant of nonqualified
stock options. By accepting this Agreement or executing the Acknowledgement, the
Optionee acknowledges receipt, review and acceptance of these documents and
compliance with their terms.
3.    Terms and Conditions of Option. The Option is a Nonqualified Option and
shall not be treated as an Incentive Stock Option. Except as otherwise provided
in this Agreement, the Option shall be subject to all of the terms and
conditions of the Plan. As a condition to the effectiveness of the Option,
Optionee must return to STERIS signed copies of (a) this Agreement and (b) the
Acknowledgment Form. If Optionee violates the terms of the Policy, the Plan, or
this Agreement, or any agreement with similar terms previously entered into by
Optionee (collectively “Prior Agreements”), any and all options to purchase
Common Shares that were granted by STERIS to Optionee (including the Option
granted by this Agreement or any Prior Agreements) shall be forfeited, void, and
of no further force and effect.
4.    Term of Option. The Option shall be exercisable ________________________
and shall terminate at the close of business on, and shall not be exercisable at
any time after, the tenth (10th) anniversary of the Date of Grant, except as
provided in Section 11(d) of the Plan.
5.    Exercise of Option. The Option shall be exercisable only while Optionee is
a Director of STERIS, except as otherwise provided in Section 11 of the Plan,
the rules of which, as modified hereby, shall apply to this Agreement, including
as described in Section 14 of this Agreement. To the extent exercisable under
the Agreement, the Option may be exercised from time to time in whole or in
part.

1



--------------------------------------------------------------------------------



6.    Method of Exercise. A request to exercise the Option requires delivery of
(a) the Option Price payable in cash or by check acceptable to the Company or by
wire transfer of immediately available funds, or by such other methods as may be
approved by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable and (b) a written notice to STERIS identifying this
Agreement and specifying the number of Common Shares as to which the Option is
being exercised.  The Common Shares to which Optionee is entitled upon exercise
of the Option shall not be represented by certificates unless otherwise provided
by resolution of the board of STERIS or required by law, but STERIS shall cause
such Common Shares to be registered in the name of Optionee or Optionee’s
nominee in STERIS’s stock registry promptly following exercise.
7.     Certain Determinations. Application, violation, or other interpretation
of the terms of this Agreement, the Plan, the Policy, any Prior Agreement, or
any other STERIS policy shall be determined by the Board, in its sole
discretion, and its determination shall be final and binding on Optionee and
STERIS.
8.    Data Privacy. By entering into the Agreement, and as a condition of the
grant of the Option, Optionee consents to the collection, use and transfer of
personal data as described in this Section 8. Optionee understands that STERIS
and its Subsidiaries hold certain personal information about Optionee,
including, but not limited to, Optionee’s name, home address and telephone
number, date of birth, social insurance number, salary, nationality, job title,
any shares of stock or directorships held in STERIS, details of all Options or
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). Optionee further understands that STERIS and/or
its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Optionee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
Optionee understands that these Data Recipients may be located in Optionee’s
country of residence, the European Economic Area, and in countries outside the
European Economic Area, including the United States. Optionee authorizes the
Data Recipients to receive, possess, use, retain and transfer Data in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any transfer of such Data, as may be necessary or appropriate
for the administration of the Plan and/or the subsequent holding of shares of
stock on Optionee’s behalf, to a broker or third party with whom the shares
acquired on exercise may be deposited. Optionee understands that he or she may,
at any time, review the Data, require any necessary amendments to it or withdraw
the consent herein by notifying STERIS in writing. Optionee further understands
that withdrawing consent may affect Optionee’s ability to participate in the
Plan, at the sole discretion of the Board or the Chief Executive Officer or his
delegatee or delegatees, if applicable.
9.     Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.
10.     Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of
Optionee under this Agreement without Optionee’s consent.
11.     Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

2



--------------------------------------------------------------------------------



12.      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
13.     Miscellaneous. Nothing contained in this Agreement shall be understood
as conferring on Optionee any right to continue as a Director of STERIS.  STERIS
reserves the right to correct any clerical, typographical, or other error in
this Agreement or otherwise with respect to this grant. This Agreement shall
inure to the benefit of and be binding upon its parties and their respective
heirs, executors, administrators, successors, and assigns, but the Option shall
not be transferable by Optionee other than as provided in Section 17 of the
Plan.  
14.     Qualifying Retirement. Pursuant to Section 11 of the Plan, the Board
hereby consents to the Optionee’s Qualifying Retirement if, at the time that the
Optionee terminates service with the Company, the Optionee satisfies the
requirements of Section 11(b)(iii) of the Plan other than the requirement of the
Board having consented thereto (which consent is hereby given).  Notwithstanding
Section 11(b)(i) of the Plan, for purposes of this Agreement and for purposes of
the Option and the Plan provisions relating to this Agreement and the Option
that use the term “Extended Exercise Period”, “Extended Exercise Period” means
the period that begins on the date of retirement and ends on the expiration date
of the Option.
IN WITNESS WHEREOF, STERIS has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
all as of the Date of Grant.
STERIS Corporation                    Optionee
By: ___________________________
Signature by electronic acceptance and/or execution of the Acknowledgment and
Acceptance form.

 




































3



--------------------------------------------------------------------------------






























4

